                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 3/13/2020
 -------------------------------------------------------------- X
 GUSTAVO PENATE, on behalf of others similarly :
 situated,                                                      :
                                                                :
                                              Plaintiff,        :
                                                                :          19-CV-8767 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
 DBTG CHAMBERS LLC, JOSEPH CIRIELLO, :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an order to show cause hearing in this matter is scheduled for April 3, 2020

at 10:00 a.m.;

        IT IS HEREBY ORDERED THAT:

        1. Due to ongoing concerns regarding the COVID-19 outbreak, the conference

             scheduled for April 3, 2020 is adjourned to April 17, 2020 at 10:00 a.m.

        2. Plaintiff is directed to mail a copy of this adjournment order to the Defendants and

             post proof of mailing on ECF by March 20, 2020.




SO ORDERED.
                                                                    ________________________
Date: March 13, 2020                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge
